C.JlSP. :NO: 9vf(]31475028J{                             FILED IN
                                                  5th COURT OF APPEALS
:N.Jl:MP. : P.tVE CJ(P.1!I;(]3VCJ(rr'O:N              DALLAS, TEXAS
                                                 12/16/2015 10:15:37 AM
LIZ 9vf}lrr'Z, C£P.CJ(1(                                LISA MATZ
                                                          Clerk
COVCJ(rr'OPJl~JlLSPOCJ(~
PI¥IJ(SV(jXJ(P.:MP. JV(])JCI}l£ (])JS7'1?]Crr'
OP PEXJlS, (])Jl££JlS PEXJlS



(]3y: <]@we :M. CJ(amos
    (])eputy C(erft
    214-653-5753
                           Cause No.      MB14-75028



EVERETT BURTON                            )         IN THE COUNTY
  Appellant                               )
                                          )
                                          )
                                          )
THE STATE OF TEXAS                        )
  Appellee                                )




                                    NOTICE OF APPEAL


       Comes now,         EVERETT BURTON,               the Defendant in this Cause, having

been convicted on October 29th, 2015 of Abuse of a Corpse, after a jury trial on the merits

and having been sentenced to 9 days confinement and a $0 fine hereby gives notice of appeal.



             SIGNED THIS /C?fficray of        JXJLevMW ,2015.

                                         ELISSA M. WEV
                                         Assistant Public Defender
                                         133 N . Riverfront Blvd., LB2
                                         Dallas, TX 75207
                                         (214) 653- 3565
                                         State BarNo. 24084591

                                         ATTORNEY FOR DEFENDANT
Trial Court No. M14-75028-H                               Criminal Court #7
           vs.                                            In the
BURTON, EVERETT KONDWANI                                           of Dallas County, Texas


 DOCKETING CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL IN
                                    COURT OF APPEALS
The Records of my office show that:
   (1)       The Defendant named above was convicted in this court of the offense of:
             ABUSE CORPSE
   (2)       The Honorable ELIZABETH CROWDER presided at the trial.
   (3)       The state is represented by BRANDON WADDELL
   (4)       The Defendant is represented by: ELISSA WEV(Name & Address) 133 N.
             Riverfront Blvd., LB2 Dallas, TX 75207 214-653-3565
   (5)       Defendant's Counsel was:Retained 0 Appointed [g) Pro SeD
   (6)       The sentence imposted was 9 days in Dallas County jail with 3 days back time
             credit.
   (7)       The sentence did 0 did not [8J follow a plea bargain after a plea of guilty or
             no contest was entered before the court.
   (8)       The sentence was imposed or suspended on I0/29/2015. (date)
   (9)       A motion for new trial was Q(date                     ) was not [8J filed.
   (I 0)     The date notice of appeal given: 11/19/2015
   (II)      Defendant is in jail 0 or on $ bond.
  ( 12)      Defendant has   0   has not [8J been declared unable to pay costs.
  (13)       The court reporter who reported the evidence was: Trashuna Saleem
  (14)       (Name & Address) 133 N. RIVERFRONT, Dallas, TX 75207
             If two or more cases were tried together (same defendant) list case numbers
             only:N/A. If companion case, list docket number & defendant's name:N/A


                                                           i""b"7
  (15)       (Note: Send separate certificate for each case appealed

             Witooss my hand thi' 23" DAY OF


                                                    /.':-':. til> /
                                              .........                   .   /


                                          ,.f9JIN F. W              RREN, COUNTY CLERK
                                        t~l~ty Clerk of the County Criminal Court #7
                                                     Of Dallas County, Texas
                                                     By: Jennifer Skinner Deputy
                            Cause No.           yYJ Jt 1L{/ ?]OJ 8'
                                                                                                                             ,_
                                                                                                                              ' • .,
 THE STATE OF TEXAS                                  §                   IN THE COUNTY CRIMINAL "'..,,_.~
 vs                                                  §                   COURT NUMBER
  ~ve<eA-r                15veion                    §                   DALLAS COUNTY, TE

                                                                                                              / ·)
                                                                                                         c     ~- oc;-
                                                                                                         oo     0.9
                                                                                                                '    f   '        A
                                                                                               b~                                 r-;11
            TRIAL COURT'S CERTIFICATION OF DEFENDANT'S ~~tti\!;1"

  J, Ju dge o f the tn··a~ court, cerll.fy th.ts cnmm
                                                   . . al case:       L-    . ' "'-    f'-t4.S/
                                                                                            '0 '

~ is not a plea-bargain case, and the defendant has the right of appea1, [or] "' Of',.o&;-r
o is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial,
  and not withdrawn or waived, and the defendant has the right of appeal, [or1
o is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has
  the right of appeal, Lor]
o is a plea-bargain case, and the defendant has NO right of appeal, ror]
o the defendant has waived the right of appeal, [or]
0     other (please specify): - - - - - - - - - - - - - - - - - - - - - - -


Judge                                                             Date Signed

      I have received a copy of this certification. 1 have also been infonned of my rights concerning any appeal of this
criminal case, including any right to file a prose petition for discretionary review pursuant to Rule 68 ofthc Texas
Rules of Appellate Procedure. J have been admonished that my attorney must mail a copy of the court of appeals'
judgment and opinion to my last known address and that I have only 30 days in which to file a prose petition for
discretionary review in the Court of Criminal Appeals. Tex. R. App. P. 68.2. 1 acknowledge that, iff wish to appeal
this case and if I am entitled to do so, it is my duty to infonn my appciiate attorney, by written communication, of
any change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of appellate deadlines, if 1 fail to timely inform my appellate attorney of any change in my address, I may
lose the opportunity to file a prose petition for discretionary review.



@dan~
Mailing Address:      (11/ j ,
                                         1/wnd
                                    J()~C~11Cl'\ n
                                                              ~= Dc=~,. . en-d~a-nt,;_'s_C_o_u-n·se--1
                                                         7gf)to   Sta~e. Bar No.:~C(o<;~t.t)q
                                                                                                     - - - -- - - -
                                                                                                                         I
                     L1   '?rr-:2   O"Z../_Q                      Mallmg Address:
TeIep hone # : {/_I, , rxo -;;~ -   -, ~(JJ <
Fax# (if any):                                                    Telephone#:
                                                                  Fax #(if any):
* A defendant in a criminal case bas the right of appeal under these rules. The trial court shall enter a certification of
the defendant's right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea
bargain case- --- that is, a case in which a defendant's plea was guilty or nolo contendere and th~ punishment did not
exceed the punishment recommended by the prosecutor and agreed to by the defendant---- a defendant may appeal
only: (A) those matters that were raised by written motion filed and ruled on before trial, or (B) after getting the trial
court's permission lo appeal." TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).